Citation Nr: 1608849	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  06-21 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lumbar and thoracic spine condition (claimed as degenerative disc disease). 


REPRESENTATION

Veteran represented by:	Daniel C. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to August 1957.

This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2005 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in January 2008.  A transcript of the hearing is of record.  

In a March 2008 decision, the Board, in pertinent part, denied the Veteran's claim for service connection for a lumbar and thoracic spine condition.  The Veteran appealed that decision to the Court.  In a March 2010 Memorandum Decision, the Court vacated the portion of the March 2008 Board decision that denied service connection for a lumbar and thoracic spine condition and remanded the matter for readjudication.  

In September 2010, the Board remanded the appeal for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current lumbar and thoracic spine condition is causally related to an injury he had during active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar and thoracic spine condition have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for entitlement to service connection for a lumbar and thoracic spine condition given the favorable nature of the Board's decision.

B.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

June 2007 VA X-ray results reflect mild degenerative arthritis at L5-S1 and L4-5 and minimal degenerative disc disease and spondylosis in the mid and lower thoracolumbar spine.  Therefore, the record reflects the Veteran has a current lumbar and thoracic spine disability and the first element of the claim of service connection has been met.

Regarding an in-service event, service treatment records (STRs) show that the Veteran sustained a back injury after jumping from a pilot boat onto a cement deck, approximately four feet below, and immediately developed pain in the right side of the back.  The Veteran was hospitalized for ten days.  A treatment record from the U.S. Naval Hospital notes that physical examination was essentially negative.  X-rays of the spine were reported as negative.  There were no motor or sensory findings and no pain in the spine.  The diagnosis was acute strain of the muscles of the legs and back.  A treatment note dated ten days after admission to the hospital indicates that the Veteran's pain subsided within twenty-four hours of admission and disappeared.  The Veteran was returned to duty.  

An August 1955 STR shows the Veteran was seen for complaints of chronic back pain.  He was placed on limited duty for seven days.  A November 1956 notation indicates the Veteran was complaining of lower lumbar pain.  

At the January 2008 Board hearing, the Veteran testified that although he continued to experience back pain in service subsequent to the July 1955 injury, he did not really seek further treatment.  He indicated this was partially because he was stationed on a small island in Japan and would have had to be transported to the mainland for treatment.  He testified that he took over-the-counter medications to treat his pain during this time.  Hearing Tr. at 9.  

As this evidence reflects an in-service back injury along with subsequent treatment for and symptoms of back pain, the second element of the claim for service connection has been established. 

What remains to be established is that the Veteran's current lumbar and thoracic spine condition is related to the injury he incurred in service.  The record contains multiple opinions and lay statements addressing this question.  

The Veteran has reported that he has had continuous back pain since his in-service back injury.  See January 2008 Board Hearing Tr. at 7, 13, 15.  He has reported that he worked in construction for about two years after service and has been selling cars since then.  See March 2007 VA examination report.  He testified that while he was working in construction in 1957 or 1958 he sought treatment for back pain.  He had attempted to obtain these treatment records, but they were no longer available.  Board Hearing Tr. at 13-14.  
A November 2007 lay statement from E.C.C. indicates that the Veteran came to work for his construction company after service.  He reported the Veteran missed many days of work because of his back, which the Veteran indicated he had hurt during service.  The Veteran worked for E.C.C. for two and a half years.  At that time, E.C.C. had to let him go because he needed a worker who could be there full time.  

A December 2007 lay statement from R.A.T. reports that he has known the Veteran for about 50 years and that they worked together in the late 1950s.  He stated that many times the Veteran would have to "hang himself from port-a-potties" because of his back pain, so he could continue working.  R.A.T. remembered taking the Veteran to a hospital twice because the severity of his back pain prevented him from being able to stand.  He reported becoming good friends with the Veteran and his spouse and spending a lot of time with them over the years.  He indicated that the Veteran sometimes cancelled planned activities because of back pain flare ups. 

The Board places significant weight of probative value on these lay statements as they address continuity of symptomatology of the Veteran's pain since service.  The Veteran is competent to testify regarding the symptoms he has experienced, while E.C.C. and R.A.T. are competent to report what they have observed regarding the Veteran's pain over the years.  The Board also finds their statements to be credible.

A February 2005 letter from T.D., a physician's assistant who had treated the Veteran for about six months, states that the Veteran suffered from a chronic back condition from an injury he sustained while in the military.  T.D. stated that the Veteran had chronic back pain and recurring episodes of back spasm and pain as a result of this injury.    

A March 2005 letter from chiropractor E.S.M., DC, indicates that he treated the Veteran for mid and low back pain that started during service.  E.S.M. noted that the Veteran reported low back and mid back pain "on and off" since then.  E.S.M. stated that the Veteran has chronic degenerative joint disease and disc disease of the thoracic and lumbar vertebrae as well as degenerative osteophyte formations at nearly every level of the spine.  
The Board places little weight of probative value on these opinions as they mainly reflect a recitation of the Veteran's history of having back pain since service and do not provide clear opinions and rationales regarding whether such back pain is related to the Veteran's in-service injury.

A June 2012 opinion from the Veteran's treating provider, P.S., NP, reflects that P.S. reviewed the Veteran's STRs and all post-service medical records from the Veteran's claims file.  She explained that the Veteran had been a patient of hers since January 2010 and that he had recently complained of having intermittent chronic low back pain since an in-service injury.  She noted that X-ray findings were consistent with the area of reported pain.  She opined that it was just as likely that the Veteran's back pain occurred in service versus occurring in his post-service construction job.  She explained that his initial symptoms began after his in-service injury.  

The Board places substantial weight of probative value on this opinion.  It reflects that pertinent evidence, including the Veteran's STRs and post-service medical evidence, were reviewed and considered in reaching the conclusion that it is just as likely that the Veteran's back condition is related to his in-service injury.  P.S. also provided some rationale for her conclusion as she explained that the Veteran's initial back symptoms began after his in-service injury.  Therefore, the opinion is persuasive of a conclusion that the Veteran's current back condition is at least as likely as not related to his in-service back injury.

The Board acknowledges that the record includes June 2007, May 2011, and April 2013 negative nexus opinions from VA clinicians.  However, these opinions are of limited probative value for the following reasons.  In reaching their conclusions, the June 2007 and May 2011 VA examiners did not consider the lay evidence of record indicating continuing back pain since service or private medical opinions indicating the Veteran's back condition was related to his in-service injury.  

The April 2013 VA addendum opinion indicates that the claims file was reviewed and reflects a discussion of some of the pertinent evidence.  However, the opinion reflects several key inaccuracies; hence, it appears the opinion was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  First, in formulating her rationale, the VA physician placed great importance on a factual conclusion that the Veteran was only seen in July 1955 for treatment for the initial injury, as STRs did not reflect further treatment for or complaints of back pain or limitations of duty.  However, the record clearly contradicts this statement since an August 1955 STR reflects the Veteran was placed on limited duty for seven days after being seen for back pain and a November 1956 STR indicates the Veteran complained of lumbar pain.  Furthermore, the examiner did not appear to consider the Veteran's testimony that he experienced pain in service after the injury and treated it with over-the-counter medications.  Additionally, the examiner questioned P.S.'s opinion, noting that she did not have access to the service records showing the Veteran's initial injury, so she could not gauge whether the in-service injury or post-service construction job was more likely to cause the condition.  However, P.S.'s opinion clearly states that she reviewed the Veteran's STRs; therefore, she was aware of the nature of the Veteran's initial injury in reaching her conclusion.

Hence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar and thoracic spine condition is related to his service.  Affording the Veteran the benefit of the doubt, service connection for a lumbar and thoracic spine condition is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar and thoracic spine condition is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


